Title: Appendix B. Account of Sale in Williamsburg for the Estate, 25 October 1759
From: Washington, George,Mercer, John,Valentine, Joseph
To: 



[25 October 1759]

An Account of the Sail of the Estate of Colo. Custis Decst in WmsBurg October 25 1759




£  s. d.


104.
2 Pewter Dishes and 6 Plates To Cash paid
1. 2. 6


105.
4 Pewter Dishes To George Chaplain
.12. 6


106.
9 High Leathe Chears To Thos Wilkins
2. 5. 6


107.
1 Tin Basket & other Lumber To John Greenhow
.11.  


108.
1 Jarr one pr Scales & weights To Wm Graves
.15. 6


109.
1 Ladle 2 Candle Sticks & snuffers To John Bartley
.10.  


110.
1 Brass Gun & Close Stool Chear To John Greenhow
.14. 6


111.
15 Pains Large Glass To John Greenhow
1.11.  


112.
1 Warming pan To Thos Craig
. 8. 3


113.
1 Case & Bottles & mose Trap To John Greenhow
. 8.  


114.
A parcel of shot and Gun Flints To Wm Graves
. 5. 3


115.
1 Table and Dressing Glass To Thos Craig
.19.  


116.
3 Picturs To John Greenhow
.14.  


117.
12 Picturs To Mr Frank
1.  . 6


118.
5 Picturs To John Greenhow
.10. 6


119.
12 Small picturs To Mr Frank
1.  .  


120.
A parcel of oald Iron To Wm Graves
. 7.  



A pair of oad Dogs & Tongs & shovel & funnel To George Chaplain
. 7. 6


122.
1 Spise Morter and pessel To Colo. Barnard Moore
. 7.  


123.
7 Picturs To Thos Craig
1. 1.  


124.
15 Picturs & a Bull Dogg To John Greenhow
1.11.  


125.
3 Picturs To Mr Frank
. 7. 9


[126.]
2 Bell mettle skillets 4 wheat stones 2 sullinges To John Greenhow
2.  .  


127.
1 Chocolate pot To Mary Rise
. 7. 8


128.
1 Chocolate pot To Wm Graves
. 7. 3


129.
1 Jarr To John Buston
. 8. 6


130.
1 Small Jarr To Mary Rise
. 3.  


131.
1 oald Safe To George Chaplain
. 9.  


132.
1 oald Chest Cash paid
. 5.  


133.
1 oald Beadstead To John Grainger
.15.  


134.
1 Large Looking Glass To Thos Craig
4.10.  


135.
1 oald Desk To Mr Frank
1. 8.  


136.
1 Small Glass picture Cash paid
. 5.  


137.
1 Large Looking Glass To Mr Frank
1. 4. 6


138.
1 Book Case & Draws To Patr. Connelly
3.13.  


139.
8 Low Leather Chears To Jos. Vallentine
1. 6.  


140.
6 Glass Decanters To Cash paid
.11.  


141.
1 Small Dressing Glass To John Grainger
. 7. 9


142.
1 Small Table To Patr. Connelly
.11. 6



143.
1 Leather Couch To Mr Frank
. 7.  


144.
A parcel of old Broken picturs To Mr Frank
. 3. 6


145.
7 picturs To John Greenhow
.12.  


146.
18 Small picturs To Mr Frank
2.13.  


147.
5 Woodin Immageis To John Greenhow
.15.  


148.
A parcel of Brimstone Cash paid
. 1.10


149.
1 Large ovel Table To Pattrick Connelly
1.15.  


150.
1 Large Press To John Greenhow
2.12.  


151.
A Teaster of a Bead To Mr Frank
. 5.  


152.
A pair old Garden Siers & Iron Fender To Mr Frank
. 5.  


153.
1 Cain Trussel To Ema[n]uel Taylor
1. 4.  


154.
A pair of oald seals and weights Cash paid
. 2.  


155.
2 Oald Earthen pots To James Yeats
. 1. 6


156.
A parcel of oald Gally pots & Lumber To Thos Cobbs
. 8. 2


157.
2 pewter Dishes To Wm Richardson
.10. 2


158.
1 oald pewter Bason 6 plates To Eadward Cummins
. 4. 6


159.
1 oald Iron pot and hooks Cash paid
. 5.  


160.
4 parcel of small picturs To Thos Craig
. 6. 6


161.
1 oald Table Cash paid
. 1. 3


162.
A parcel of read Lead To Wm Smith
. 4. 1


163.
1 Iron pot To John Ormiston
. 5. 9


164.
1 oald Beadstead To Mr Frank
. 3.  


165.
1 oald Iron pot & Duch oven & pan To George Chaplain
.13. 6


166.
1 Wrighting Table To Wm Holt
.16. 9


167.
8 Large oald picturs To Mr Frank
. 5.  


168.
3 picturs Cash paid
. 5. 2


169.
2 maps Cash paid
. 9. 1


170.
9 Picturs Cash paid
. 3. 4


171.
6 Picturs To Thos Craig
. 7. 7


172.
1 Large Picture To Mr Frank
. 3. 1


173.
9 picturs To John Ormiston
.11. 4


174.
3 maps To Jos. Vallentine
. 6.10


175.
3 picturs Cash paid
. 3. 3


176.
1 picture of an horse To Thos Craig
.10. 3


177.
3 picturs To Mr Frank
. 4.  


178.
1 Dish and 6 plates To John Ormiston
.17. 6


179.
5 Picturs To John Grainger
. 4. 6


180.
5 Picturs Cash paid
. 5.  


181.
1 pair oald Doggs To Thos pait
. 8. 1


182.
1 Stone Judge To Wm Smith
. 3. 1


183.
1 Trunk & spit Cash paid
. 6. 6


184.
1 Chest & Bottles To Wm Smith
. 4. 1


185.
1 Chest & Bottles To Wm Smith
. 4. 6


186.
1 Oald Table To Thos Wilkins
. 6.  


187.
1 Chest Cash paid
. 4.  


188.
1 Chest Cash paid
. 1. 3


189.
210 ⟨illegible⟩ pounds oald Iron To Thos Pate
.17. 6




58. 7. 7


